       Case 2:18-cr-00018-WFN            ECF No. 205         filed 02/05/21      PageID.724 Page 1 of 2
 PROB 12C                                                                             Report Date: February 5, 2021
(6/16)

                                       United States District Court                                    FILED IN THE
                                                                                                   U.S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                              Feb 05, 2021
                                        Eastern District of Washington
                                                                                                  SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Tasha Ann Johnson                         Case Number: 0980 2:18CR00018-WFN-2
 Address of Offender:                                    Spokane, Washington 99202
 Name of Sentencing Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: December 6, 2018
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. § 922
 Original Sentence:       Prison - 20 months                 Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     David Michael Herzog               Date Supervision Commenced: January 6, 2020
 Defense Attorney:        Molly Marie Winston                Date Supervision Expires: January 5, 2023


                                          PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 8/17/2020, 8/28/2020, 11/02/2020, 11/19/2020, 12/09/2020, 01/05/2021, and 01/15/2021.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            13          Special Condition # 3: You must abstain from the use of illegal controlled substances, and
                        must submit to urinalysis and sweat patch testing, as directed by the supervising officer, but
                        no more than 6 tests per month, in order to confirm continued abstinence from these
                        substances.

                        Supporting Evidence: The offender is alleged to have violated special condition number
                        3, by failing to report to Pioneer Human Services for urinalysis testing on February 3 and
                        February 4, 2021.

                        On January 8, 2020, the offender’s conditions were reviewed and she signed said conditions
                        acknowledging an understanding of her requirements. Specifically, she was made aware by
                        the U.S. probation officer that she must submit to urinalysis and sweat patch testing, as
                        directed by the supervising officer.

                        On February 4, 2021, the probation officer received notification from Pioneer Human
                        Services indicating the offender failed to report for urinalysis testing on February 3, 2021.
                        In response, the probation officer contacted Ms. Johnson and instructed her to report to
                        Pioneer Human Services for urinalysis testing on February 4, 2021.
Case 2:18-cr-00018-WFN   ECF No. 205   filed 02/05/21   PageID.725 Page 2 of 2
